DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 7/26/2021.
Claims 1-2, 4, 6, 7, and 13-14 have been amended and are hereby entered.
Claims 3, 8, and 12 have been canceled.
Claims 1-2, 4-7, 9, and 13-14 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
The ADS filed on 06/06/2019 properly identifies this application as a 371 national stage application claiming the benefit of PCT/JP2016/087195, filed on 12/14/2016.  PCT/JP2016/087195 supports all claims as presently drafted; thus, all claims are granted an effective filing date of 12/14/2016.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
	Applicant argues that the present invention is integrated into a practical application, asserting that, “[o]ne of ordinary skill in the art would recognize that a charging system 
Applicant next argues that the independent claims (as presently amended) recite the limitation of “when the weight charge determination unit determines that the toll of the vehicle should be determined on the basis of a representative value, the toll determination unit determines the toll of the vehicle on the basis of the representative value,” and that this limitation “amounts to significantly more than the asserted judicial exception at least because the effect is not well known to one having ordinary skill in the art.”  Applicant’s argument is flawed for several reasons.  Firstly, this feature, previously claimed in slightly different form in Claims 3 and 8 but now presently rolled up into the independent claims, was already addressed in the previous Office Action.  As was discussed in the previous Office Action, this limitation recites an abstract idea in the form of a mental process and certain method of human activity.  This limitation recites a mental process because, but for the recited generic computer components, it can be done in the human mind or with the aid of pen and paper.  This 
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102 and 103 analyses have been considered and are unpersuasive.
Applicant argues that the combination of Dooshisu and Rotman does not disclose the limitation of “determine, from the vehicle type, whether the toll of the vehicle should be determined on the basis of the representative value” (previously of Claims 3 and 8, and presently of all independent claims in slightly varied forms).  Particularly, Applicant asserts that “Rotman does not reasonably teach or suggest a charge determination unit configured to determine, from the object aspects, whether the fee of the object should be determined on the basis of a factor such as weight. Rotman only describes that the system 1000 that queries whether the weight of the item is a factor in the calculation in paragraphs [0047], [0049], and determine, from the vehicle type, whether the toll of the vehicle should be determined on a basis of the representative value (or the sum), even if Rotman is properly combined with Dooshisu” (Applicant’s emphasis).  Examiner disagrees with Applicant’s understanding of the disclosure of the Rotman reference.  Contrary to Applicant’s assertion, Rotman does not merely disclose “describes that the system 1000 that [sic] queries whether the weight of the item is a factor in the calculation.”  Rather, Rotman discloses that the object aspects may be used to make this determination as to whether the weight of the item is a factor in the calculation.  Cited paragraphs 0064-0066 describe “determin[ing] whether the rate is solely fee-based, or whether other factors apply.”  Depending on whether/what other factors apply, the method of fee determination changes (e..g, the factor by which the fee is determined, such as weight).  An example of these “other factors” as being object aspects is disclosed in cited Paragraph 0049, wherein the system determines how to apply fees based on object aspects (e.g., exceeding some length or width, size, weight, or shape).  Depending on these factors, the fee applied may or may not be based on weight, flat fee, “dimensional weight calculations,” or some other or combination of these factors.  As such, Rotman does disclose “determine, from the object aspects, whether the fee of the object should be determined on the basis of a factor such as weight,” and in combination with Dooshisu discloses “determine, from the vehicle type, whether the toll of the vehicle should be determined on a basis of the representative value (or the sum).”  
Applicant next argues that “the recited claim language has an effect such that the weight measurement accuracy (resolution) can be increased, and more detailed weight 
Regarding the 103 rejections of the previous Office Action as a whole, Applicant asserts that “[t]he Office failed to establish a prima facie case of obviousness, because the Office filed to properly determine the scope and content of the cited references.”  Applicant’s assertion, despite citing the required factual inquiries laid out in Graham v. Deere Co. directly above this assertion, misstates this standard.  These factors do not require some explicit summary (“the scope and content”) of “the cited references,” but rather a factual inquiry into “the scope and content of the prior art” (ie: the prior art as a whole, rather than individual cited references).  Further, this factual inquiry is evidenced by the cited art itself, including references applied to the claims and listed in the “Discussion of Prior Art Cited but Not Applied” section.  
Applicant next directs arguments to the content of Claim 2.  Applicant’s arguments based on those already addressed above in relation to Claim 1 (and the other independent claims) fails for the same reason.  Applicant also argues that “The Office conceded that Dooshisu fails to teach or suggest the recited axle scales. (Office Action at page 12). The Office asserted that Yamato includes the recited axle scales. (Office action at page 12). Assuming arguendo that the combination of Dooshisu and Yamato is proper, the Office failed to apply Yamato in a manner sufficient to cure the deficiencies of Dooshisu. Accordingly, reconsideration and withdrawal of the rejection of claim 2, as being unpatentable over Dooshisu in view of 
The remainder of Applicant’s arguments, asserting the same reasoning as arguments discussed above or dependency upon a claim so argued, fail for the same reasons as already discussed in this Office Action.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“axle/wheel load scale measurement value acquisition unit configured to…” of Claims 1-2 and 13-14;
“axle/wheel load information computation unit configured to…” of Claims 1-2 and 13-14;
“toll determination unit configured to…” of Claims 1-2 and 13-14;
“vehicle information acquisition unit configured to…” of Claims 1-2 and 13-14; 
“vehicle type determination unit configured to…” of Claims 1-2 and 13-14; and
“weight charge determination unit configured to…” of Claims 1-2 and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1-2, 6-7, and 13-14, the limitations of a weight charge determination unit configured to determine, from the vehicle type, whether the toll of the vehicle should be determined on a basis of the representative value/sum; and a toll determination unit configured to determine a toll of the vehicle on a basis of the representative value/sum, wherein when the weight charge determination unit determines that the toll of the vehicle should be determined on the basis of the representative value/sum, the toll determination unit 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a charging system, an axle load scale configured to measure axle loads of a plurality of axles of a vehicle, an axle load information computation unit, a vehicle information acquisition unit, a vehicle type determination unit, a weight charge determination unit, and a toll determination unit.  An axle load scale configured to measure axle loads of a plurality of axles of a vehicle amounts to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A charging system, an axle load information computation unit, a vehicle information acquisition unit, a vehicle type determination unit, a weight charge determination unit, and a toll determination unit amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
	Claims 4-5 and 9, describing various additional limitations to the system of Claim 1 or the method of Claim 6, amount to substantially the same unintegrated abstract idea as Claim 1 and Claim 6 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 4 discloses determining the toll based on the vehicle type when it is determined that the toll should not be based on the representative value (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claims 5 and 9 further specify the term “representative value” of Claims 1 and 6 (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dooshisu KK (JP 2005092283, a translated copy of which was attached to the IDS dated .
Regarding Claims 1, 6, and 13, Dooshisu discloses the following limitations:
a charging system (Solution; ¶ 0001);
an axle load scale configured to measure axle loads of a plurality of axles of a vehicle (Solution; ¶ 0007, 0010, 0015; Fig. 1; detects an axle weight of each axle);
an axle load scale measurement value acquisition unit configured to acquire measurement values of the axles from the axle load scale (Solution; ¶ 0007, 0010, 0015; Fig. 1; the axle weight of each axle);
an axle load information computation unit configured to compute a representative value of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight");
a vehicle information acquisition unit configured to acquire vehicle information of the vehicle (Solution; ¶ 0007, 0012; Claim 1; a first antenna for receiving vehicle information); 
a vehicle type determination unit configured to determine a vehicle type of the vehicle from the vehicle information (Solution; ¶ 0007, 0011; Claim 1; detection of vehicle type classification); and 
a toll determination unit configured to determine a toll of the vehicle on the basis of the representative value (Solution; ¶ 0007, 0011, 0014; a charge processing device that calculates a charge according to the vehicle type and weight).  
Dooshisu does not explicitly disclose but Rotman does disclose a charge determination unit configured to determine, from the object aspects, whether the fee of the object should be 
Dooshisu does not explicitly disclose but Rotman does disclose wherein when it is determined that the fee of the object should be determined on the basis of the weight factor, the fee is determined on the basis of weight (¶ 0007-0008, 0015, 0066-0067; determines how fee should be determined based on whether other factors (e.g., object length, width, size, weight) apply; fee may be based on weight).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the weight is the representative value, and the toll is determined by the toll determination unit (Solution; ¶ 0007-0008, 0014-0015).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the fee determination of Rotman with the toll collection system of Dooshisu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rotman are applicable to the base device (Dooshisu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 5 and 9, Dooshisu in view of Rotman discloses the limitations of Claims 1 and 6.  Dooshisu further discloses wherein the representative value is a maximum value or an average value of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight").
Claims 2, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dooshisu in view of Rotman and Yamato Scale Corp. (JP 2015124996, a translated copy of which was attached to the IDS dated 07/12/2019) (hereafter, “Yamato”).
Regarding Claims 2, 7, and 14, Dooshisu discloses the following limitations:
a charging system (Solution; ¶ 0001);
an axle load scale configured to measure axle loads of a plurality of axles of a vehicle (Solution; ¶ 0007, 0010, 0015; Fig. 1);
an axle load scale measurement value acquisition unit configured to acquire measurement values of the axles from the axle load scale (Solution; ¶ 0007, 0010, 0015; Fig. 1);
an axle load information computation unit configured to compute a representative value of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight"); 
a vehicle information acquisition unit configured to acquire vehicle information of the vehicle (Solution; ¶ 0007, 0012; Claim 1); 
a vehicle type determination unit configured to determine a vehicle type of the vehicle from the vehicle information (Solution; ¶ 0007, 0011; Claim 1); and 
a toll determination unit configured to determine a toll of the vehicle on the basis of the representative value (Solution; ¶ 0007, 0011, 0014).

Dooshisu does not explicitly disclose but Rotman does disclose wherein when it is determined that the fee of the object should be determined on the basis of the weight factor, the fee is determined on the basis of weight (¶ 0007-0008, 0015, 0066-0067).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the weight is the representative value, and the toll is determined by the toll determination unit (Solution; ¶ 0007-0008, 0014-0015).
Neither Dooshisu nor Rotman explicitly disclose but Yamato does disclose wherein the axle scales/measurements are individual wheel scales/measurements (Solution; Claim 1).
The motivation to combine the references of Dooshisu and Rotman remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the wheel scales and measurements of Yamato with the toll collection system of Dooshisu and Rotman because Yamato teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶¶ 0019 and 0046, the invention of Yamato is disclosed for use in a toll collection system such as that of Dooshisu and Rotman.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dooshisu in view of Rotman and Carlsson (PGPub 20160247398) (hereafter, “Carlsson”).
Regarding Claim 4, Dooshisu in view of Rotman discloses the limitations of Claim 3.  Dooshisu does not explicitly disclose but Rotman does disclose wherein when the weight charge determination unit determines that the fee of the object should not be determined on the basis of the weight factor, the fee of the object is determined on a basis of other factors (¶ 0066-0067).  Neither Dooshisu nor Rotman explicitly disclose but Carlsson does disclose wherein the object is a vehicle, the fee is a toll, and the other factors include a vehicle-type classification (¶ 0024).  Dooshisu additionally discloses wherein the toll is determined by the toll determination unit (Solution; ¶ 0007, 0011, 0014).  
The motivation to combine the references of Dooshisu and Rotman remain the same as for Claim 3.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the toll determination techniques of Carlson with the toll collection system of Doohsisu and Rotman because Carlsson teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0010, the invention of Carlsson is disclosed for use in a toll collection system such as that of Dooshisu and Rotman.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190228593 – “Toll Road Network Traffic Information Collection and Guidance System Based on Route Identification System,” Liu et al, disclosing a system for gathering and transmitting vehicle information for use on a toll road
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628